IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BRIAN HEDDLESTON, INDIVIDUALLY              : No. 57 WAL 2022
AND AS ADMINISTRATOR OF THE                 :
ESTATE OF MARIA HEDDLESTON,                 :
                                            : Petition for Allowance of Appeal
                   Petitioner               : from the Order of the Superior Court
                                            :
                                            :
             v.                             :
                                            :
                                            :
OBSTETRICAL AND GYNECOLOGICAL               :
ASSOCIATES OF PITTSBURGH INC.               :
D/B/A OB/GYN ASSOCIATES OF                  :
PITTSBURGH, RENATA D. HOCA, M.D.,           :
PEDIATRIC ALLIANCE, P.C., D/B/A THE         :
BREASTFEEDING CENTER OF                     :
PITTSBURGH, NANCY BRENT, M.D.,              :
LUCAS GODINEZ, D.O., ALICIA                 :
HARTUNG, D.O., MAGEE-WOMENS                 :
HOSPITAL-UPMC, AND UPMC,                    :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 10th day of August, 2022, the Petition for Allowance of Appeal is

DENIED.